IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ALFRED M. LEWIS, JR.,                    §
                                          §
       Defendant Below-                   §   No. 469, 2018
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 0812009803 (N)
                                          §
       Plaintiff Below-                   §
       Appellee.                          §
                                          §

                           Submitted: March 8, 2019
                           Decided:   March 14, 2019

                                       ORDER

      It appears to the Court that, on February 19, 2019, the Chief Deputy Clerk

issued a notice, sent by certified mail, directing the appellant to show cause why this

appeal should not be dismissed for the appellant's failure to file his opening brief and

appendix. The appellant received the notice to show cause by February 25, 2019,

but did not respond to it, and has not filed an opening brief. Dismissal of the appeal

is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                        BY THE COURT:

                                        /s/ Collins J. Seitz, Jr.
                                               Justice